The state moves for a rehearing in this case and seeks as part of its motion a correction of the statement of facts and accompanies the motion with the original check introduced in evidence, and also with proof of the fact that it was incorrectly transcribed into said statement of facts by the court stenographer.
There seems an unbroken line of authorities in this State declining to permit the correction of statements of fact. The reason for this is clear. The statement of facts represents the agreement of both parties to a controversy in the court below and as agreed to by them has received the solemn sanction of the trial court. We regret that we can not grant this motion. The authorities are discussed and cited to some extent in McBride v. State, 93 Tex.Crim. Rep..
The motion for rehearing by the State will be overruled.
Overruled. *Page 391